Citation Nr: 0317660	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  96-40 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder secondary to service-connected duodenal 
ulcer disease.

2.  Entitlement to an increased rating for duodenal ulcer 
disease, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

A psychiatrist


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to April 
1956.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) located in San Juan, Puerto 
Rico.

In February 1963 the veteran submitted a claim for 
entitlement to service connection for a nervous condition.  
This issue was denied by the RO in August 1963, on the basis 
that a nervous condition was not currently shown.  An appeal 
was not perfected and that decision became final.  The 
present decision here is limited to the issue of entitlement 
to service connection for an acquired psychiatric disorder 
secondary to the veteran's service-connected duodenal ulcer 
disease.  The RO based its decision on a de novo review of 
the record.  The Board's decision will also be based on a de 
novo review of the record.

The issue of entitlement to an increased rating for duodenal 
ulcer disease will be discussed in the Remand section of this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Service connection is in effect for duodenal ulcer 
disease, currently evaluated as 20 percent disabling.

3.  An acquired psychiatric disorder is not causally or 
etiologically related to the veteran's service-connected 
duodenal ulcer disease.


CONCLUSION OF LAW

An acquired psychiatric disorder is not proximately due to or 
the result of a service connected duodenal ulcer disease.  38 
C.F.R. § 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the statements of the 
case and supplemental statements of the case.  In a May 2002 
letter to the veteran, the veteran was notified of VCAA 
provisions, and of VA's duty to assist the veteran by 
obtaining evidence from various sources and to obtain a 
medical opinion if an examination or opinion is necessary.  
The RO also notified the veteran 0f what evidence the VA 
would obtain.  The record shows that all pertinent evidence 
has been obtained regarding the claim under review here.  The 
veteran has also been afforded a VA examination with an 
opinion regarding etiology.  The Board finds that the VA has 
satisfied provisions of the VCAA.  Quartuccio v. Princippi, 
16 Vet. App. 183 (2002).

Background

The service medical records are negative for any treatment or 
diagnosis of a psychiatric disorder.  These records show he 
was treated for a duodenal ulcer. Service connection is in 
effect for duodenal ulcer disease, currently evaluated as 20 
percent disabling.

VA treatment records include a March 1975 note containing an 
assessment of duodenal ulcer disease exacerbated by stress.

The report of an April 1986 VA examination addresses physical 
complaints and diagnoses including duodenal ulcer.  That 
report also contains findings pertaining to the nervous 
system.  The report noted normal findings with respect to 
psychiatric and personality evaluation.

The report of a June 1994 VA examination for mental disorders 
shows that the veteran complained that he suffered from 
chronic back pain, frequent ulcer recurrences and other 
medical problems, because of which he cannot work.  After 
examination the examination report contains an Axis I 
diagnosis of no diagnosis.

Private medical records include a statement dated in March 
1997 which note that the veteran suffered frequently from 
severe epigastric pain and felt worthless and useless, and 
that he isolated himself at home and was unable to be with 
people.  He thought of death frequently.  That statement 
indicates that the veteran was suffering from depression that 
was due to and related to the veteran's service connected 
condition.  That statement contains a principal diagnosis of 
major depression, recurrent, severe.

The report of a March 1997 VA examination shows that the 
veteran complained of epigastric burning pain in an empty 
stomach, but denied heart burns, and he had problems with 
aggravation of pain mostly with anxiety and tension.  That 
report, contains a diagnosis of duodenal ulcer disease.  

The report of an August 1997 VA examination for mental 
disorders shows that the psychiatric examination was to 
determine if the veteran had an emotional condition secondary 
to his peptic ulcer disease.  The examiner made reference to 
a June 1994 psychiatric evaluation in which no diagnosis was 
made in Axis I, and no mental disorder apparently was 
diagnosed.  The examiner made reference to the March 1997 
private statement as discussed above.  During the August 1997 
VA examination the veteran complained that when he was under 
situations of stress and problems he would get 
gastrointestinal disturbances.  He indicated that even being 
in traffic was enough to provoke gastrointestinal 
disturbances because he was under tension when on the road.  

After examination, the report concluded with an Axis I 
diagnosis of psychological factors affecting a physical 
condition.  The examiner opined that it was worthwhile to 
mention that instead of the veteran's peptic ulcer disease 
causing emotional problems, it was the other way around.  The 
examiner opined further that it was the anxiety provoked by 
family and economic problems that tended to affect and 
increase the gastrointestinal disturbances.  The examiner 
noted that the veteran showed the examiner papers from the 
police department including a report of psychiatric 
examination that apparently was done in 1989 by a 
psychiatrist that gives the same diagnosis of psychological 
factors affecting a physical condition.

The transcript of a February 1998 hearing at the RO shows 
that the psychiatrist, who provided the March 1997 statement 
discussed above, gave testimony regarding the veteran's claim 
for service connection for a psychiatric disorder as 
secondary to the service connected duodenal ulcer disease.  
That psychiatrist testified that he interviewed the veteran 
three times between February 1997 and the present for the 
purpose of evaluation and providing an expert medial opinion.  
He testified that when he saw the veteran, he only performed 
a mental examination and did not gather any data on some 
other physical conditions that the veteran might have.  He 
testified that he was not aware of a problem of herniated 
disks, which the hearing officer noted was the basic reason 
that the veteran had been granted a pension since 1994.  

The psychiatrist testified in essence that the veteran had a 
lot of depression symptoms that were secondary to the ulcer 
condition, noting that the veteran stated that when the ulcer 
flared up he could not tolerate anything, and he became 
depressed, and he could not continue living like that.  

The psychiatrist further testified that any situation of 
nervousness affected the veteran's ulcer, and also that when 
the ulcer condition got worse, the veteran becomes depressed.  
The psychiatrist indicated that the basis of his opinion on 
this latter relation was because as he testified, he had not 
seen any illness that one may have that did not cause 
depression.  He further noted that all of the physical 
conditions when active and chronic as with this one, tend to 
affect the person emotionally.  The psychiatrist further 
testified in this regard that the only persons that 
supposedly were happy when ill were those who had a bipolar 
disorder condition.  The psychiatrist testified that the 
factors of the veteran's surroundings affect his ulcer, and 
his ulcer makes him depressed.  The psychiatrist further 
testified regarding the Axis I diagnosis given in the August 
1997 VA examination, and indicated that the appropriate 
diagnosis should have been major depression.  He testified 
that the depression was secondary to the ulcer.  

The report of an April 1998 VA examination for mental 
disorders shows that the veteran's claims folder and hospital 
record was reviewed.  The report noted that there was no 
hospitalization or psychiatric prescriptions in the computer 
file, and that reports of private psychiatric treatment by 
the psychiatrist who testified in the February 1998 hearing 
showed no use of medications.  The veteran had been 
unemployed since 1972 and had worked for 15 years at the 
Puerto Rico Police.   He lived with his wife and children and 
a grandson.  He received VA compensation and Social Security 
benefits, and his police pension was discontinued in June 
1996 due to receiving income from his business.  

During the April 1998 VA examination the veteran complained 
of suffering from ulcers for many years, and that he 
developed an ulcer when he came from Okinawa due to the 
emotional tension he was having.  He reported that after his 
pension discontinued, he had been feeling more depressed and 
anxious.  He gave his business to his son to run.  He 
reported that he slept poorly at night and got restless.  He 
reported that he retired from the police due to the 
difficulties of his job and his ulcer condition.  After 
examination, the report contains a diagnosis of psychological 
factors affecting physical condition (peptic ulcer disease).  
The report concludes with an opinion that there was no 
evidence that the veteran developed any nervous condition 
during military service.  

The examiner further indicated that a VA progress note in 
March 1975 stated that the veteran was having episodes in 
which he gets nervous, excited and at times aggressive, and 
then later on, his ulcer condition flares up.  The examiner 
indicated that this clearly demonstrated that the 
psychological factors were the ones affecting his peptic 
ulcer condition.  
  
Analysis

The veteran asserts that his claimed acquired psychiatric 
disorder is etiologically related and due to his service-
connected duodenal ulcer disease.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  

The United States Court of Appeals for Veterans Claims (the 
Court) has determined also that service connection is in 
order when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition.  The Court indicated that a veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

To summarize, lay statements describing the symptoms of a 
disability and/ or an injury are considered to be competent 
evidence.  However, a layperson is not competent, in the 
absence of evidence demonstrating that he has medical 
training or expertise, to render medical findings or 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

A review of the claims file shows that there are no service 
medical records referable to the claimed acquired psychiatric 
disability.  The first post service evidence of this disorder 
was many years following the veteran's release from active 
duty. 

The veteran's private psychiatrist has rendered an opinion 
that the veteran has a depressive disorder, which was caused 
by his service connected ulcer disorder.  During the February 
1998 hearing the psychiatrist indicated that he had not 
gathered any data on other physical conditions that the 
veteran might have, and the veteran never told him and he was 
not aware of the that the veteran's back disorder involving 
herniated disks.  This indicates that the psychiatrist had 
not reviewed the evidence in the veteran's claims folder.

Additionally, VA psychiatrists who examined the veteran in 
April 1997 and April 1998 specifically indicated in an 
opinion that there was no causal relationship in which the 
veteran's service-connected duodenal ulcer disease caused or 
aggravated a claimed acquired psychiatric disorder.  These 
examination reports indicate that it was the veteran's 
emotional problems that affected the ulcer disease and not 
the other way around. 

These opinions are consistent with other medical evidence 
including the March 1975 VA treatment note which contains an 
assessment of duodenal ulcer disease exacerbated by stress.  
The record also indicates that the examiner in April 1998 saw 
the veteran with his claims folder and hospital record.  

Based on the above, the Board finds the August 1997 and April 
1998 VA medical opinions by two psychiatrists more probative 
on the issue of whether the claimed acquired psychiatric 
disorder is etiologically related to the service-connected 
duodenal ulcer disease than the private medical evidence.  
The Board finds that these VA examination opinions are 
consistent with other clinical evidence of record 

Accordingly, the Board concludes that the weight of the 
evidence is against the veteran's claim. 

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder on a secondary basis is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  Please furnish the veteran the 
appropriate release information forms in 
order to obtain any additional VA or 
private medical records concerning 
treatment for his duodenal ulcer disease 
dated from May 2002 to the present.

2.  The veteran should be scheduled for a 
VA examination by a specialist in 
gastrointestinal disorders determine the 
severity of the duodenal ulcer disease.  
All tests deemed necessary should be 
performed.  
It is requested that the examiner to the 
extent possible identify all symptoms, 
findings, and disabilities which are a 
manifestation of or associated with the 
service connected duodenal ulcer, to 
include anemia, weight loss, pain, 
incapacitating episodes, a description of 
ulcer therapy, vomiting, hematemesis or 
melena, and degree of impairment.  A 
complete rational for any opinion 
expressed should be included in the 
report. Send the claims folder to the 
examiner for review and request the 
examiner indicate that the folder was 
reviewed.  

3.  Thereafter, the RO should 
re-adjudicate the issue in appellate 
status.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.   An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	ROBERT P. REGAN
	Veterans Law judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

